Prescott, J.,
delivered the opinion of the Court.
In this application to appeal, the applicant makes eight contentions, all of which are amply considered and determined in the opinion of the court below, with the exception of the first.
In his first contention, he alleges that certain evidence was improperly admitted at his trial, because it was obtained by illegal search and seizure. The trial court stated that this *629amounted to no more than an irregularity during trial, which could not be raised in a Post Conviction proceeding. The statement is too broad. His trial antedated the decision in Mapp v. Ohio, 367 U. S. 643, which materially changed the law of this State relative to the admissibility of evidence obtained as the result of an illegal search or seizure.
We heard a direct appeal in this case. Davis, et al. v. State, 225 Md. 45. For the reasons stated by Judge Henderson in Davis v. Warden, 232 Md. 670, we hold that Tiller’s arrest was lawful, and the search incident thereto was reasonable.

Application denied.